          Case 1:19-cr-00326-KMW Document 43
                                          44 Filed 07/26/21 Page 1 of 1



                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
                                                                          DOC #:
                                                                          DATE FILED: 7/26/21

                                           July 26, 2021
Via ECF
                                                                      MEMO ENDORSED
Honorable Kimba M. Wood
United States District Judge
500 Pearl Street
New York, NY 10007-1312

               RE:     USA v. Jerimias Jimenez Cruz
                       19-cr-326 (KMW)

Dear Judge Wood,

       Your Honor appointed me as substitute counsel for Mr. Jimenez Cruz on July 12, 2021 and
scheduled a video status conference for Friday, July 30, 2021 at 11:00 a.m. I am respectfully
requesting that the status conference be carried for 60 days.

        I have spoken about this case with Adam Hobson, AUSA and my client’s previous counsel,
however, I have not yet been able to see my client since I was out of the area all of last week. The
discovery in this case is quite voluminous, however, I have not yet been able view it because the
flash drive provided by previous counsel does not work.

       If I am afforded 60 days to review discovery and consult with my client, I believe I will be
in a much better position to advise Your Honor how this case will proceed. AUSA Hobson
consents to this request for adjournment.
                                                             The conference scheduled for July 30, 2021 is
       I thank Your Honor for considering this request.      adjourned to September 29, 2021 at 11:00am.

                                                          Because counsel needs additional time to
                                      Respectfully yours, review discovery and consult with Defendant,
                                                          the Court finds that an exclusion of time is in
                                      /s/ Thomas Ambrosio the interests of justice, and that such interests
                                      Thomas Ambrosio outweigh the interests of the public and
                                                          Defendant in a speedy trial. Time is thus
cc: All counsel via ECF                                   excluded through September 29, 2021.

                                                             SO ORDERED.
                                                             Dated: July 26, 2021
                                                             New York, NY
                                                               /s/ Kimba M. Wood
_____________________________________________________________________________
750 Valley Brook Avenue » Lyndhurst » New Jersey 07071 » The Honorable» Kimba
                                                         201.935.3005            M. Wood
                                                                         201.935.7667 ∞ fax
                                 tambrosio@legal750.com  United States District Judge
